PER CURIAM.
Matrix Systems, Inc. appeals from an order entering a permanent injunction compelling performance of a purchase order. For the reasons that follow, we reverse and hold that the injunction was wrongfully entered.
At the hearing on the contractor’s complaint for entry of a mandatory permanent injunction, over Matrix counsel’s repeated objections, the trial court refused to allow the taking of sworn testimony and permitted only proffers from counsel. “In the absence of a clear stipulation of counsel, argument of counsel alone does not constitute evidence from which the trial court can determine the propriety, vel non, of granting injunctive relief.” Brand v. Elliott, 610 So.2d 37, 38 (Fla. 5th DCA 1992). This maxim holds particularly true in this case, where the allegations were intensely fact-specific and related to complex engineering, construction, and computer software issues.
Reversed and remanded for further proceedings consistent with this opinion.